Title: To James Madison from Edmund Pendleton, 13 July 1791
From: Pendleton, Edmund
To: Madison, James


Dr. Sir
Virga. July 13th. 1791.
I take the liberty of troubling you once more in behalf of my Nephew Nathaniel Pendleton junr. of Georgia, who wishes to succeed Mr. Rutlidge in the Office he has resigned as a Judge of the Supreme Fœdral Court. He supposes a resident in the Southern district will be appointed, and that from Georgia, as the Carolinas have been already gratified; in which case he hopes his present rank of District Judge, will give him preference to any competitor there. I have pleasure in hearing he stands high in the Opinion of his fellow Citizens, and if you think his reasoning sound, and can give him aid in his pretensions, It will particularly oblige Dr. Sir Yr. very Affe. & Obt. Servt.
Edmd. Pendleton
